Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1-11, 18 and 35, drawn to a polypeptide comprising a first binding domain which binds to an epitope of human and Callithrix jacchus, Saquinus oedipus or Saimiri sciureus CD3 epsilon (CD3ε) chain, wherein the epitope is part of an amino acid sequence comprising SEQ ID NO: 2, 4, 6, or 8, and a second binding domain which binds to EGFR, Her2/neu or IgE of a human and/or a non-chimpanzee primate, as well as pharmaceutical compositions and kits thereof, classified under symbol C07K 16/2809.

II.	Claims 12, 13, 16 and 17, drawn to a nucleic acid sequence encoding a polypeptide comprising a first binding domain which binds to an epitope of human and Callithrix jacchus, Saquinus oedipus or Saimiri sciureus CD3 epsilon (CD3ε) chain, wherein the epitope is part of an amino acid sequence comprising SEQ ID NO: 2, 4, 6, or 8 and comprising at least the amino acid sequence GIn-Asp-Gly-Asn-Glu (SEQ ID NO: 509), and a second binding domain which binds to EGFR, Her2/neu or IgE of a human and/or a non-chimpanzee primate; vectors thereof, host cells containing said vector and a process for producing said polypeptide comprising culturing said host cells, classified under symbol C07K 2317/24.

III.	Claims 28, 29 and 34, drawn to a method for preventing, treating, or ameliorating a disease in a subject in need thereof, said method comprising the step of administering to the subject an effective amount of the polypeptide of claim 1, classified under symbol C07K 16/2863.

The inventions are distinct, each from the other because of the following reasons:

Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect in that one is a polypeptide and the other nucleic acids, vectors, host cells and methods of using the same to make a polypeptide.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product, e.g., a chemotherapeutic agent or a small molecule inhibitor of EGFR signaling.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:

(a) the inventions have acquired a separate status in the art in view of their different 
classification;

(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(c) the prior art applicable to one invention would not likely be applicable to another invention;

(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election of Species Requirement

This application contains claims directed to the following patentably distinct species: should applicant elect the invention of Group I, II, or III, applicant must elect a species of bispecific antibody polypeptide having first and second binding domains capable of binding “CD3ε, EGFR" OR “CD3ε, Her2/neu” OR “CD3ε, IgE," respectively

The species are independent or distinct because claims to the different species either recite the mutually exclusive characteristics of such species and/or the recited species have patentably distinct characteristics, e.g., different structures and biophysical properties.   In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims appear to be generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., employing different search queries); the prior art applicable to one species would not likely be applicable to another species; and the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

This application contains claims directed to the following patentably distinct species: Should applicant elect the invention of Group I and further elect a species of bispecific antibody polypeptide having first and second binding domains capable of binding “CD3ε, EGFR" OR “CD3ε, Her2/neu” OR “CD3ε, IgE" above, applicant must further elect a sub-species of bispecific antibody polypeptide having first and second binding domains with particular VH, VL and CDR sequences as claimed in the inventions of Group I.  More particularly, applicant must elect one species of polypeptide having a first binding domain having certain defined heavy and light chain CDRs, and having a second binding domain having certain defined heavy and light chain CDRs.

Claim 3 recites certain first domain VL CDRs;

Claim 4 recites certain first domain VH CDRs; 

Claim 5 recites certain first domain light chain variable domains;

Claim 6 recites certain first domain heavy chain variable domains;

Claim 7 recited groups (a) – (j) comprising certain first domain light and heavy chain variable domains;

Claim 8 recites certain scFv comprising light and heavy chain variable domains;

Claim 10 recites certain second domain VH and VL CDRs; and 

Claim 11 recites certain BiTEs having first and second domain scFv joined by a linker.

Thus, when applicant elects a polypeptide comprising certain VL CDRs and certain VH CDRs recited in claims 3 and 4, respectively, then applicant must further indicate which, if any, sequences recited in claims 5-8 and 11 comprise the elected VL CDRs and VH CDRs.  

Moreover, when applicant elects certain CDRs in claim 10, then applicant must further indicate which, if any, sequences recited in claim 11 comprise these particular second domain VL CDRs and VH CDRs.

Identifying the relevant molecules that encompass the elected invention by their SEQ ID NO: designation is extremely helpful in ensuring that the examiner and applicant have a mutual understanding of which claims read on the elected species of invention.

The species are independent or distinct because claims to the different species either recite the mutually exclusive characteristics of such species and/or the recited species have patentably distinct characteristics, e.g., different structures and biophysical properties.   In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims appear to be generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., employing different search queries); the prior art applicable to one species would not likely be applicable to another species; and the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

This application contains claims directed to the following patentably distinct species: should applicant elect the invention of Group III, applicant must elect a species of disease to be treated selected from “a tumorous disease” OR “an immunological disorder.”

The species are independent or distinct because claims to the different species either recite the mutually exclusive characteristics of such species and/or the recited species have patentably distinct characteristics, e.g., different etiologies and therapeutic endpoints.   In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims of group III are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., employing different search queries); the prior art applicable to one species would not likely be applicable to another species; and the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644